         Case 1:21-cv-07741-ALC Document 16 Filed 09/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SCOPUS BIOPHARMA INC.,                                                        9/16/2021

                                Plaintiff,

                    -against-
                                                             21-CV-7741 (ALC)

                                                             ORDER
 MORRIS LASTER, LASTER PARTNERS
 LLC, and LASTER FAMILY PARTNERS,
 LLC,
                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Upon the Memorandum of Law in Support of Preliminary Injunction and Temporary

Restraining Order, the Declaration of Peter M. Skinner and the exhibits attached thereto, the

Proposed Order to Show Cause with Emergency Relief, the Complaint and exhibits attached

thereto, and all other pleadings filed in the instant action thus far, it is hereby ORDERED that

Interpleader-Plaintiff's (Scopus Biopharma Inc.) Motion for Temporary Restraining Order is

DENIED.


      It is FURTHER ORDERED that:


1. Interpleader-Plaintiff serve this Order and all moving papers on Interpleader-Defendants

   (Morris Laster, Laster Partners LLC, and Laster Family Partners LLC) and file proof of service

   with the Court by September 17, 2021 at 5PM ET. Electronic service of this Order and

   supporting papers shall be deemed good and sufficient service thereof.


2. The above-named Interpleader-Defendants show cause before this Court, on October 6, 2021

   at 3PM ET by telephonic conference at (888) 363-4749 with access code: 3768660, why a

   preliminary injunction order should not be issued pursuant to 28 U.S.C. § 2361 restraining
         Case 1:21-cv-07741-ALC Document 16 Filed 09/16/21 Page 2 of 2



   Interpleader-Defendants from: (A) instituting or prosecuting any proceeding in any State or United

   States Court affecting the 3.5 million shares of Scopus stock involved in the instant interpleader

   action until further order of this Court, and (B) prosecuting or continuing Laster v. Scopus

   Biopharma, Inc., Case No. 2021-0279-MTZ (Del. Ch. 2021) until further order of this Court.


3. Interpleader-Defendants may file a written response to Interpleader-Plaintiff’s Motion for

Preliminary Injunction by September 26, 2021. Any reply shall be filed no later than October 1, 2021.

All briefing should be served electronically upon the opposing side, contemporaneous with it being filed

with the Court.


SO ORDERED.


Dated:    Sept. 16, 2021

          New York, New York
                                                           ANDREW
                                                          The         L. CARTER,
                                                              Hon. Andrew  L. Carter,JR.
                                                                                      Jr.
                                                           United States District Judge
                                                           United States District Judge
